NOTE: This order is nonprecedential.


  Wniteb ~tate% ~ourt of ~peaI%
      for tbe jfeberaI ~ircuit

                 SILVERIO BARELA,
                  Claimant-Appellant,
                           v_
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee_


                       2011-7022


   Appeal from the United States Court of Appeals for
Veterans Claims in case no_ 07-3693, Judge William A_
Moorman_


                     ON MOTION


                       ORDER

    Silverio Barela moves for a I6-day extension of time,
until July 30,2011, to file his reply brief_

   Upon consideration thereof,

   IT Is ORDERED THAT:
BARELA v. DVA                                              2
      The motion is granted.

                               FOR THE COURT


      JUt.. 19 2011             lsI Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: David Greer, Esq.
    J. Hunter Bennett, Esq.                 FILED
                                   u.s. COURT OF APPEALS FOR
s21                                  THE FEDERAl CIRCUIT

                                        JUL 1 92011
                                          JANHORBAlY
                                             CLERK